Electronically Filed
                                                        Supreme Court
                                                        SCWC-29993
                             NO. SCWC-29993             18-JAN-2011
                                                        09:17 AM
              IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           MICHAEL C. TIERNEY, Petitioner/Defendant-Appellant,


                                     vs.


             STATE OF HAWAI'I, Respondent/Plaintiff-Appellee



             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                           (CR. NO. 08-1-0869)


           ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Recktenwald, C.J., for the court1

                                                       )


          It appearing that the judgment on appeal in the above-
referenced matter has not been entered by the Intermediate Court
of Appeals, see Hawai'i Revised Statutes § 602-59(a) (Supp.
2008); see also Hawai'i Rules of Appellate Procedure (HRAP) Rule
36(b)(1) (2008),
          IT IS HEREBY ORDERED that Petitioner/Defendant­
Appellant’s application for writ of certiorari, filed January 11,

2011, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (“No later than 90 days after the

filing of the intermediate court of appeals’ judgment on appeal

or dismissal order, any party may apply in writing to the supreme

court for a writ of certiorari.”).

          DATED: Honolulu, Hawai'i, January 18, 2011.

                                            FOR THE COURT:




                                            Chief Justice

Michael C. Tierney,

appearing pro se,

on the application



      1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ., and

Circuit Judge Pollack, assigned by reason of vacancy.